      Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 1 of 33




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


                      UNITED STATES OF AMERICA,

                                    Plaintiff,

                                        v.

THE STATE OF GEORGIA; THE GEORGIA STATE ELECTION BOARD;
  and BRAD RAFFENSPERGER, in his official capacity as Georgia
                    Secretary of State,

                                   Defendants.


                          Case No. 1:21-cv-02575-JPB
                          The Honorable J.P. Boulee


           BRIEF OF THE FOUNDATION FOR GOVERNMENT
               ACCOUNTABILITY AS AMICUS CURIAE

 This brief is filed with the consent of Defendants and is unopposed by Plaintiff.

     THE FOUNDATION FOR GOVERNMENT ACCOUNTABILITY

Holly Pierson, GA Bar # 579655      Chase Martin, ME Bar #005358
Pierson Law LLC                     Stewart L. Whitson, MN Bar #0391405
3127 Maple Drive NE                 Foundation for Government Accountability
Atlanta, GA 30305                   15275 Collier Blvd., Suite 201
Telephone: 404-353-2316             Naples, FL 34119
Fax: 404-261-2842                   Telephone: 239-244-8808
hpierson@piersonlawllc.com          Chase@TheFGA.org
                                    Stewart@TheFGA.org
                                    *pro hac vice admission pending
         Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 2 of 33




                                       TABLE OF CONTENTS

TABLE OF AUTHORITIES .................................................................... ……iv-vi

STATEMENT OF INTEREST ................................................................. …….1-2

INTRODUCTION AND SUMMARY OF ARGUMENT.................................. 2-6

ARGUMENT ................................................................................................... 6-24


    I.       THE DOJ FAILS TO STATE A CLAIM BECAUSE IT CANNOT
             SUFFICIENTLY PLEAD A DISCRIMINATORY PURPOSE BEHIND
             SB 202; VOTING REMAINS “EQUALLY OPEN” TO ALL GEORGIANS
             REGARDLESS OF RACE …………………………………………………6-20

             A. The DOJ Has Not And Cannot Sufficiently Plead A Discriminatory
                Intent Behind SB 202.………………..…………………………………6-11

             B. SB 202 Does Not Violate The “Results Test” of the VRA § 2 Because
                The Voting Process Remains “Equally Open” To All Georgians
                Regardless of Race……………………………………………………..11-20

                 1. The Disparate Impact Alleged By the DOJ Is Legally
                    Insufficient…………………………………………………………..12-14

                 2. The Challenged Provisions Impose Only The Usual Burdens of
                    Voting………………………………………………………………...14-18
                          a. Change to deadline to request absentee ballot………….15-16
                          b. Verification requirements for absentee ballot
                             applications ………………………………………………… 16-17
                          c. Prohibition on providing free food and drinks
                             in voter line …………………………………………………17-18
                 3. Strong State Interests Support SB 202…………………………..18-19

                 4. The Totality of the Circumstances Establishes That
                    Voting Remains Equally Open Under SB 202………………                                           19-20



                                                                                                                    ii
         Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 3 of 33




   II.     THIS DOJ TEST CASE INVOLVES SERIOUS FEDERALISM AND
           SEPARATION OF POWERS PRINCIPLES WITH NATIONAL
           IMPLICATIONS…….….………………………………………………….20-24

           A. The DOJ’s Lawsuit Is A Threat to Federalism……………………21-22

           B. The DOJ Would Be Incentivized to Continue to Weaponize Civil
              Rights Laws and Divert Taxpayer Resources for Improper Political
              Ends……………………………………………………………………...22-24

CONCLUSION ....................................................................... ……..…..…....…..25




                                                                                                       iii
        Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 4 of 33




                          TABLE OF AUTHORITIES

Cases
Brnovich v. DNC, 141 S. Ct. 2321 (2021) …………………………..……………passim

Crawford v. Marion Cnty. Election Bd., 553 U.S. 181 (2008) ………………... passim

Mobile v. Bolden, 446 U.S. 55 (1980) …………………………………………………..11

Shelby Cnty., Ala. v. Holder, 570 U.S. 529 (2013) …………………………...…..20-21


Constitutional Provisions, Statutes, and Regulations
U.S. CONST. amend. X…………………………………………………………..……….21

52 U.S.C. 10301…………………………………………………………………………..11

SB 202…………………………………………………………...…………………. passim

SB 202, § 2………………………………………………………………..………..4, 10, 19

SB 202, §18 ……………………………………………………………………………….18

SB 202, § 25…………………………….…………………………………………… 14-15

SB 202, § 26……………………………………………………………….……………. 15

SB 202, § 28 …………………………………………………………….……………… 20

SB 202, § 33 …………………………………………………………….……………… 15

SB 202, § 34 ………………………………………….………………………………… 15



Other

Boyd & Markman, The 1982 Amendments to the Voting Rights Act:
A Legislative History, 40 WASH. & LEE L. REV. 1347, 1352-1353 (1983)……… 11
                                                                           iv
        Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 5 of 33




Brief for States of Ohio, et al. as Amici Curiae,
Brnovich v. DNC, No. 19-1257, 2020 WL 2999190, at *11 (S. Ct. 2021)…..….. 20

Building Confidence in U. S. Elections §2.5 (Sept. 2005), App. 136-137 ………. 2

Daniel P. Tokaji, Applying Section 2 to the New Vote Denial,
50 HARV. C.R.-C.L. L. REV. 439, 440 (2015)………………………………………… 20

Emma Hurt, Trump Hasn’t Conceded Georgia. Neither Did Stacey Abrams.
What Changed? NPR (Nov. 18, 2020), available at n.pr/3wOx8hx…………......                                     2

Georgia Voter Identification Requirements, Ga. Sec’y of State,
available at bit.ly/3hNVXGd….............................................................................. 16

Letter from E. Kneedler, Deputy Solicitor General, to S. Harris, Clerk of Court
(Feb. 16, 2021) ………………………………..…………………………………………..22

Scott Detrow, Georgia Elections Official Responds to Bills that Would
Make Voting Harder, NPR (Mar. 9, 2021), available at n.pr/3rmfbpI ………… 16

Special Committee on Election Integrity, Ga. House of Representatives
(2021), available at bit.ly/3ilBV54…………………………….…………………… 7, 10

Special Committee on Election Integrity, Ga. House of Representatives
(Feb. 4, 2021), available at bit.ly/3wIwoe1 ............................................................. 8

Special Committee on Election Integrity, Ga. House of Representatives
(Feb. 18, 2021), available at bit.ly/2UPKehk……………………….……… 2, 8-9, 16

Special Committee on Election Integrity, Ga. House of Representatives
(Feb. 19, 2021), available at bit.ly/3BfviK7…………………………….………… 4, 10

Special Committee on Election Integrity, Ga. House of Representatives
(Feb. 22, 2021), available at bit.ly/3hKFti7……………………………………… 8, 10

Special Committee on Election Integrity, Ga. House of Representatives
(Mar. 24, 2021), …………………………………………………………………………..13

Statement by President Biden on the Attack on the Right to Vote in Georgia,
White House Briefing Room (Mar. 26, 2021), bit.ly/3rjJUUn …………………….24

                                                                                                            v
     Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 6 of 33




Statement of Representative Jan Jones at 17:00-30:08; available at
bit.ly/3evBvbg……………………………………………………………………………..13




                                                                        vi
      Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 7 of 33




                         STATEMENT OF INTEREST

      The Foundation for Government Accountability (“FGA”) is a nonpartisan,

nonprofit organization that seeks to improve the lives of all Americans by

improving welfare, workforce, healthcare, and election integrity policy at the state

and federal levels. Launched in 2011, FGA promotes policy reforms that seek to

free individuals from government dependence, restore dignity and self-sufficiency,

and empower individuals to take control of their futures, including through free,

fair elections that inspire confidence and encourage participation.

      Since its founding, FGA has helped achieve more than 500 policy reforms

in 42 states in policy areas related to welfare, healthcare, workforce, and election

integrity. FGA supports its mission by conducting innovative research, deploying

outreach and education initiatives, and equipping policymakers with the

information they need to achieve meaningful reforms. FGA recently filed an

amicus brief with the United States Supreme Court in Gresham v. Azar, and

another before the Missouri Supreme Court in Doyle v. Tidball.

      In this case, the State of Georgia has passed election reforms that strike a

legal and proper balance between making it easy to vote, but hard to cheat. Now,

the United States Department of Justice (the “DOJ”) has stepped in, opposing

these commonsense state reforms. This case directly implicates FGA’s core


                                                                                  1
      Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 8 of 33




mission relating to election integrity reforms. Accordingly, FGA files this amicus

curiae brief in support of Georgia’s SB 202.

            INTRODUCTION AND SUMMARY OF ARGUMENT

      All citizens, regardless of political party, benefit from and should demand

election integrity. While this principle has historically been bipartisan, 1 of late it

has been politicized and weaponized for reasons that have everything to do with

political posturing and almost nothing to do with election integrity.

      Georgia’s recent electoral experience is one example of this politization. In

2018, for example, when Democrat Stacey Abrams lost her bid for Governor to

Republican Brian Kemp, she refused to concede and indicated that her loss was a

result of the lack of election integrity in Georgia. She publicly called for “reform

of our election systems in Georgia.” 2 After the 2020 election, the news was again




1 For example, in 2005, a bipartisan Commission on Federal Election Reform
chaired by former President Jimmy Carter and former Secretary of State James
A. Baker III, recognized the importance of election integrity: “There is no evidence
of extensive fraud in U.S. elections or of multiple voting, but both occur, and it
could affect the outcome of a close election. The electoral system cannot inspire
public confidence if no safeguards exist to deter or detect fraud or to confirm the
identity of voters.” [emphasis added]. See BUILDING CONFIDENCE IN U. S.
ELECTIONS § 2.5 (Sept. 2005), App. 136-137 (“CARTER-BAKER REPORT”).
2 Emma Hurt, Trump Hasn’t Conceded Georgia. Neither Did Stacey Abrams. What

Changed?, NPR (Nov. 18, 2020), available at n.pr/3wOx8hx; see also Special
Committee on Election Integrity, Ga. House of Representatives (“Special
Committee”) (Feb. 18, 2021), Statement of Chairman Barry Fleming, 00:3:25,
available at bit.ly/2UPKehk.
                                                                                     2
      Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 9 of 33




dominated by claims of election fraud and other irregularities, with calls for

election reform again being raised, this time from the right side of the aisle.

Despite these recent calls for election reform from both political parties in

Georgia, however, the Georgia Legislature’s recent efforts to expand access to

voting while making Georgia’s elections more secure through SB 202 has been

misbranded as an effort to suppress minority votes, first by political activists and

now, shockingly, by the Department of Justice (“DOJ”). As the plain language of

SB 202 makes abundantly clear, however, these claims are entirely specious. The

provisions of SB 202 work together to expand access to voting for all Georgians

while simultaneously making it more difficult to cheat the electoral system.

      Enacting election reforms is not just about preventing voter fraud; it is also

about inspiring public confidence in the electoral system: “Fraud can [not only]

affect the outcome of a close election, … [but also] undermine public confidence in

the fairness of elections and the perceived legitimacy of the announced outcome.”

Brnovich v. DNC, 141 S. Ct. 2321, 2340 (2021).         “[P]ublic confidence in the

integrity of the electoral process has independent significance, because it

encourages citizen participation in the democratic process.” Crawford v. Marion

Cnty. Election Bd., 553 U.S. 181, 197 (2008).      Confidence in the integrity of




                                                                                  3
      Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 10 of 33




elections drives people to the polls, much more so than even the ease and

convenience of voting (which SB 202 also enhances in many material ways). 3

      Inspiring voter confidence in secure elections is what SB 202 was designed

to do and is precisely what it does. It was specifically crafted for the purpose of

making it “easy to vote and hard to cheat,” while addressing “the lack of elector

confidence in the election system on all sides of the political spectrum,” reducing

“burden[s] on election officials,” and streamlining “the process of conducting

elections in Georgia by promoting uniformity in voting.” 4 SB 202 is also designed

to make it easier, more efficient, and less costly for county election officials to

effectively run elections. As the Supreme Court has made clear, these are all

legitimate state interests that justify reasonable, non-discriminatory burdens on

voters. Crawford, 553 U.S. at 191-197.

      In its lawsuit, however, the DOJ claims that seven of SB 202’s provisions

violate Section 2 of the VRA because they were supposedly “adopted with the

purpose of denying or abridging Black citizens’ equal access to the political process

....” [ECF No. 1, Compl. ¶¶161-62].     This wholly conclusory allegation not only



3  CARTER-BAKER REPORT at § 2.5, App. 136-137; see also See, e.g., Special
Committee (Feb. 19, 2021), 1:27:10, available at bit.ly/3BfviK7.
4 SB 202, § 2. The State’s interests also include protecting Georgians waiting in

line to vote from “improper interference, political pressure, or intimidation.” SB
202, § 2, ln. 127-129, available at https://legiscan.com/GA/text/SB202/2021.


                                                                                   4
      Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 11 of 33




lacks factual support, but it is also refuted by the plain language and provisions

of SB 202 itself. The DOJ attempts to support its discriminatory intent claim by

alleging that the General Assembly knew that “Black voters will be

disproportionately burdened by the challenged provisions of SB 202” when they

passed SB 202. This unsupported, conclusory, and false allegation is not entitled

to the presumption of truth or any deference under the Iqbal/Twombly standard.

Regardless, because SB 202 makes clear on its face that the voting process in

Georgia remains “equally open” to all Georgians regardless of race, this theory

fails as a matter of law under the “results test” of Section 2 of the VRA.

      In short, the DOJ has wholly failed to allege any facts (because such facts

simply do not exist) from which this Court could possibly discern even speculative,

much less plausible, liability under the VRA.            Under the Rule 8 and

Iqbal/Twombly standards, the DOJ has not even come close to meeting its

burdens. In its anemia, the DOJ lawsuit exposes itself as a politically based

empty suit, not a legitimate challenge to SB 202. Candidly, had a Democratic

legislature passed these exact provisions, neither the DOJ nor the other groups

who are challenging Georgia’s law would have raised these spurious challenges.

Indeed, many states controlled by Democratic legislatures and Governors have

similar, even much less generous, voting laws. Tellingly, however, neither the

activists nor the DOJ are challenging those laws as violations of the VRA.

                                                                                 5
        Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 12 of 33




        The DOJ’s political attack on Georgia’s sovereignty has national

implications beyond the State of Georgia. If allowed to proceed, it will be the

model that DOJ (and others) use to attack other validly enacted election security

reforms across the country, with material federalism and Separation of Powers

implications. In short, SB 202 is the Georgia Legislature’s entirely constitutional

and lawful effort to improve Georgia’s voting laws to ensure free and fair elections.

It expands access and ease of voting, and the minimal burdens it imposes are

reasonable and applied equitably to all Georgia voters.      Because it cannot, the

DOJ’s complaint does not state a claim upon which relief can be granted, and its

complaint should be dismissed.

                                   ARGUMENT

   I.     THE DOJ FAILS TO STATE A CLAIM BECAUSE IT CANNOT
          SUFFICIENTLY PLEAD A DISCRIMINATORY PURPOSE
          BEHIND SB 202; VOTING REMAINS “EQUALLY OPEN” TO ALL
          GEORGIANS REGARDLESS OF RACE.

          A. The DOJ Has Not And Cannot Sufficiently                      Plead    A
             Discriminatory Intent Behind SB 202.

        The DOJ has failed to sufficiently allege that the seven challenged

provisions of SB 202 “were adopted with the purpose of denying or abridging Black

citizens’ equal access to the political process” in violation VRA §2, [ECF 1, Compl.

at ¶ 161]. The DOJ provides none of the factual allegations necessary to support

this conclusory allegation.

                                                                                   6
      Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 13 of 33




       A key question under the VRA is whether “the legislature as a whole” acted

with discriminatory intent.        Brnovich, 141 S. Ct. at 2348-50. Discriminatory

motives do not include “partisan motives” or “sincere” (even if mistaken) beliefs

about the existence of fraud or the wisdom of election reforms. Id. But the DOJ

has alleged no facts that demonstrate that the Legislature, as a whole, acted with

such intent. And it cannot do so, because the Georgia General Assembly followed

the normal legislative process in enacting SB 202, the legislative history disproves

any discriminatory motive, and the law does not affect voters on the basis of race.

See, e.g., Brnovich, 141 S. Ct. at 2348-50 (court should examine historical background

and sequence of events leading to law’s enactment, looking for departures from the normal

legislative process while considering relevant legislative history and ultimately weighing the

law’s impact on different racial groups.)

       Specifically, a bipartisan Special Committee on Election Integrity was

formed and met for the first time in a public setting on February 4, 2021. 5 The

Committee held at least twelve public hearings, with an additional four hearings

held by subcommittees, all of which were available to the public through audio

and video recordings uploaded to YouTube. 6


5 Special Committee (Feb. 4. 2021), available at bit.ly/3ilBV54.
6 Id.   From the hearings, the purpose behind SB 202, including the seven
provisions which DOJ has challenged, were discussed. First, the hearings
identified a need to rein in the number of duplicate absentee ballots sent to
counties by multiple groups which overwhelmed many counties in 2020 causing
                                                                                            7
      Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 14 of 33




      In the first hearing, multiple witnesses testified in support of one or more

of the reforms, providing practical and non-racial reasons for them.           Those

witnesses included Todd Edwards of the non-partisan Association County

Commissioners of Georgia (“ACCG”), 7 and Debra Presswood, the Registration and

Election Supervisor for Houston County, 8 and they identified legitimate, non-

racial reasons for these commonsense reforms. At the close of the first hearing,



significant delays in finalizing results. Special Committee (Feb. 4, 2021), 53:00;
available at bit.ly/3wIwoe1. Second, the need to move from a subjective
verification system that compares signatures to an objective system that
compares ID numbers instead was also identified. Id. (Feb. 18, 2021), 10:00-14:05,
available at bit.ly/2UPKehk. Third, the need to submit absentee ballot
applications with enough time to allow the individual to receive their ballot, fill it
out, and send it back to actually have their vote counted was discussed. Id. at
16:26. Fourth, the need to protect drop boxes and the ballots they hold from
vandalism and tampering, while making it as easy as possible for election officials
to comply with the new requirements and efficiently process and count absentee
ballots was noted. Id. at 18:33. Fifth, the need to encourage voting in the proper
precinct to help shorten lines, improve efficiency at the polls, and ensure voters
are able to cast a vote for their local officials was noted. Id. at 33:50. Sixth, the
need to ensure that the area close to the polls is secure and free from outside
influence or harassment was identified. Id. at 57:00. Seventh, to help reduce
confusion and voter complaints, the need to limit the number of absentee ballot
applications received by voters. Id. (Feb. 22, 2021) at 16:45, available at
bit.ly/3hKFti7.
7 Mr. Edwards testified that “Following the 2020 primary and the various

challenges that were encountered by counties,” his group, ACCG, began meeting
with “election directors and counties across the state to see how we can better
improve the [election] process.” Special Committee (Feb 4., 2021), 25:00-26:15
(emphasis added), available at bit.ly/3wIwoe1.
8 Ms. Presswood testified that, “in our opinion, [the old law] sets the voter up for

failure … of not getting the ballot back in on time … we’re trying to get to the
point where we don’t have to reject the ballot.” Id. at 30:50.
                                                                                    8
      Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 15 of 33




Representative Calvin Smyre, the ranking Democrat and the longest serving

member of the Georgia Legislature stated, “[t]his is a fundamental issue of voting,

and it is dear to everybody, and to the State of Georgia to have a fair election …

as we go forward … I hope we can have the kind of dialogue we had today.” 9

      During the second hearing, Representative Demetrius Douglas, a

Democrat, applauded the Chairman’s effort to take the recommendations of the

Democrats into account stating, “I see you took my recommendation that

everything be put into a single bill … I love that.” 10 Later, another Democrat

member of the bipartisan committee also applauded the Chairman for following

the recommendation of Representative Douglas. 11

      In the third hearing, Chairman Barry Fleming reiterated that “[t]here has

been controversy surrounding our election system … the goal of our process here

should be to attempt to restore the confidence of our public in our election system

…. to attempt to the extent that we can … to bring the left and the right to a

position where they have confidence overall in our election system.” 12 Other




9 Id. at 1:22:15-58
10 Id. at 58:11.
11 Id. at 1:11:00.

12 Special Committee (Feb. 18, 2021), 2:00-4:11 available at bit.ly/2UPKehk.

                                                                                 9
      Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 16 of 33




members echoed this sentiment. 13

      During the fourth public hearing, when ranking Democrat Representative

Smyre requested that the committee meet again the following week after a full

day of hearings so that more witnesses opposing SB 202 might be heard, the

Chairman immediately agreed to the request. 14 During the fifth public hearing,

the Chairman held the meeting open for 45 minutes longer than originally

scheduled to enable additional witnesses to testify. 15

      Indeed, in the more than 19 hours of testimony and debate conducted by the

Special Committee and its subcommittees, all publicly available, not a single

comment can be found that even suggests a discriminatory intent on the part of

the Georgia Legislature. 16    In fact, the Legislature expressly articulated its

entirely non-discriminatory state interests in enacting SB 202: to “boost voter

confidence”; “streamline … elections” by promoting “uniformity”; “reduce the

burden on election officials”; prevent “improper interference, political pressure, or

intimidation”; and make it “hard to cheat.” SB 202, § 2. No facts even remotely

suggest that these legitimate state interests are pretexts for discrimination or



13 Representative Alan Powell, a Republican, stated, “we need to find a common
ground … what’s in the benefit of one political party should be in the benefit of
the other.” Id. at 56:00
14 Special Committee (Feb. 19, 2021), 6:37:30, available at bit.ly/3BfviK7.

15 Special Committee (Feb. 22, 2021), 2:40:00, available at bit.ly/3hKFti7.

16 Special Committee (Feb. 4 – Mar. 24, 2021), available at bit.ly/3ilBV54.

                                                                                  10
      Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 17 of 33




that the “legislature as a whole” acted with discriminatory intent, and the DOJ’s

conclusory allegations to the contrary are implausible and legally insufficient.

         B. SB 202 Does Not Violate The “Results Test” of the VRA § 2
            Because The Voting Process Remains “Equally Open” To All
            Georgians Regardless of Race.

      Following the Supreme Court’s decision in Mobile v. Bolden, 446 U.S. 55

(1980), Congress amended § 2 of the Voting Rights Act to its current statutory

language. 17 In its current form, VRA § 2 prohibits voting practices or procedures

from being “imposed or applied by any State or political subdivision in a manner

which results in a denial or abridgement of the right of any citizen of the United

States to vote on account of race or color, or [membership in a language minority

group].” 52 U.S.C. § 10301(a).

      In § 2(b), Congress outlined what specifically must be shown to prove a

violation: a violation occurs only where “based on the totality of circumstances, it

is shown that the political processes leading to nomination or election in the State

or political subdivision are not equally open to participation [to certain individuals

based on their race, color, or language minority group] … in that its members

have less opportunity than other members of the electorate to participate in the

political process and to elect representatives of their choice.” 52 U.S.C. §10301(b)



17Boyd & Markman, The 1982 Amendments to the Voting Rights Act:                     A
Legislative History, 40 WASH. & LEE L. REV. 1347, 1352-1353 (1983).
                                                                                   11
      Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 18 of 33




(emphasis added). Thus, for DOJ to survive a motion to dismiss, it must

sufficiently plead plausible facts that establish beyond a speculative level that,

based on the totality of the circumstances, Black Georgians have less opportunity

than other Georgian voters such that voting in Georgia is not “equally open” to all

races. This it has not and cannot do.

      1. The Disparate Impact Alleged By the DOJ Is Legally Insufficient.

      Unable to satisfy this burden, DOJ instead tries to bootstrap an effect/result

claim, alleging in conclusory fashion that the Legislature must have acted with a

discriminatory intent because “Black voters will be disproportionately burdened

by the challenged provisions of SB 202.” [ECF 1, Compl. at ¶ 162]. This conclusory

allegation is simply insufficient under Iqbal/Twombly.

      In Brnovich, decided in June, the Supreme Court considered for the first

time how § 2 applies to general time, place, or manner voting rules, such as those

at issue here. 141 S. Ct. at 2330. The Court examined two Arizona voting rules

alleged to violate § 2 of the VRA. The first rule requires voters in some counties

voting in person on election day to vote in their own precincts to have their ballots

counted. The second rule criminalized ballot harvesting (i.e., prohibited anyone

other than a postal worker, elections official, or a voter’s family member,

household member, or caregiver to knowingly collect an early ballot). Id. at 2334.




                                                                                  12
      Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 19 of 33




      Ultimately, the Brnovich Court reversed the Ninth Circuit’s decision that

had struck down the laws under § 2 of the VRA. In so doing, the Court held that

neither AZ statute violated the VRA because neither measure was based on a

discriminatory purpose, neither measure exceeded the “usual burdens of voting”

based on the totality of the circumstances, both measures applied equally to all

voters, and they furthered strong and legitimate state interests, including the

prevention of election fraud. Id. at 2343-48. 18

      Applying the Brnovich Section 2 analysis in this case, the DOJ has not and

cannot plead sufficient plausible, non-conclusory facts to survive the State’s

motion to dismiss.   By its plain terms, SB 202 applies equally to all voters. It

also increases the number of required voting hours in the vast majority of

Georgia’s counties and increases the number of drop boxes in at least 38 counties.

In fact, the new law requires drop boxes in every county, which was previously

not codified, and it ensures that drop boxes are better secured and located in each

county in a place that is fair to its voters. 19 And, of course, because absentee

ballots can always be mailed, every person’s mailbox is still its own drop box.


18 The Brnovich Court emphasized that even when a voting regulation has a
disparate impact on a racial group, that is insufficient to invalidate a law under §
2 of the VRA: “Differences in employment, wealth, and education may make it
virtually impossible for a State to devise rules that do not have some disparate
impact … § 2 does not deprive the States of their authority to establish non-
discriminatory voting rules.” Id. at 2343.
19 Special Committee (Mar. 24, 2021), at 17:00-30:08, available at bit.ly/3evBvbg.

                                                                                  13
        Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 20 of 33




        The DOJ bases its claims, in essence, on alleged disparate impact. But the

Brnovich Court rejected this theory: “[T]he mere fact there is some disparity in

impact does not necessarily mean that a system is not equally open or that it does

not give everyone an equal opportunity to vote.” 141 S. Ct. at 2339. The size of

any purported disparity is also relevant: “[t]he size of any disparity matters …

very small differences should not be artificially magnified.” Id. Here, that is

exactly what the DOJ seeks to do – to artificially magnify imagined disparities

and interpose a non-existent racial motive onto these concocted discrepancies.

Under any application of Rule 8 and Iqbal/Twombly framework, the DOJ’s

conclusory, unsupportable, and speculative allegations are insufficient.

        2. The Challenged Provisions Impose Only The Usual Burdens of Voting.

         “[B]ecause voting necessarily requires some effort and compliance with

some rules, the concept of a voting system that is ‘equally open’ and that furnishes

an equal ‘opportunity’ to cast a ballot must tolerate the ‘usual burdens of voting.’

… Mere inconvenience cannot be enough to demonstrate a violation of § 2.” Id. at

2338 (quoting Crawford, 553 U.S. at 198). Here, the seven provisions that the

DOJ challenges 20 impose only the usual burdens of voting and, at most, may cause

present some minor inconvenience to all Georgia voters.


20   The seven provisions DOJ challenges are
      (i)  Banning government entities from mailing unsolicited absentee ballot
           request forms to voters (SB 202, §25, ln. 966-970);
                                                                                 14
          Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 21 of 33




               a) Change to deadline to request absentee ballot.

          The DOJ has not and cannot plausibly allege to the contrary. For instance,

the rule requiring absentee ballot requests to be submitted 11 days prior to the

election actually increases the odds of that vote being counted. 21 Given the time

it takes for voters to receive absentee ballots and for the State to process them

when returned, the old law, which allowed ballots to be requested up until the

Friday before an election, set many voters (of all races) up for failure. Pushing the


   (ii)  Fines on third party groups that distribute duplicate or follow-up
         absentee ballot request forms to voters (SB 202, §25, ln, 1037-1043);
   (iii) Requiring voters who do not possess a Georgia driver’s license or
         personal identification card to provide a copy of another form of
         identification such as a utility bill in order to request an absentee ballot
         (SB 202, §25, ln. 944-953);
   (iv) Requiring absentee ballot requests to be received 11 days before Election
         Day (SB 202, §25, ln. 933-936);
   (v)   Limiting the number of drop boxes and prohibiting their use after hours
         and in the days leading up to the election (SB 202, §26, ln. 1175-1185);
   (vi) Banning food and water, other than self-service water available from an
         unattended receptacle, from being given to persons waiting in line to vote
         (SB 202, §33, ln. 1873-1875; 1887-1889);
   (vii) Prohibiting local jurisdictions from counting out-of-precinct ballots cast
         before 5pm on Election Day (SB 202, §34, ln. 1902-1907).
21 DOJs only “support” for its challenge to this change to the absentee ballot

request deadline is its bald assertion that Black voters “were more likely than
white voters to request absentee ballots between ten and four days before Election
Day." [ECF 1, Compl. at ¶ 58]. Even if this allegation were not conclusory, it is,
nevertheless, irrelevant to the VRA analysis here. Nothing suggests that moving
the deadline for requesting absentee ballots by one week would cause Black voters
who were capable of complying with the old deadline to not be able to comply with
the new deadline, or that white voters would. The DOJ’s presumption that Black
voters are less capable than white voters of understanding and/or following voting
deadlines is both implausible and offensive.
                                                                                  15
      Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 22 of 33




due date back a week is a slightly different, but no greater, burden on voters, it is

facially “minimal,” and it applies equally to all voters, regardless of race.

            b) Verification requirements for absentee ballot applications.

      The DOJ also challenges Georgia’s voter verification requirement for

absentee vote-by-mail ballot applications, which has Registrars confirm the

identity of a would-be absentee voter by comparing identification card numbers

rather than signatures. Specifically, the DOJ alleges, again in wholly conclusory

form, that Black voters are less likely to have the means with which to properly

identify themselves. [ECF 1, Compl. at ¶ 54]. Similar arguments, however, have

been rejected by both the United States Supreme Court, see Crawford, 553 U.S.

at 198, and the Georgia Supreme Court, see Democratic Party of Georgia, Inc. v.

Perdue, 288 Ga. 720, 730, 707 S.E.2d 67, 75 (2011). Additionally, given that

Georgia voter ID is universally available to all Georgians for free, that 97% of

Georgia voters already possess an identification card they can use to meet this

requirement, and the fact that the law provides alternative forms of identification

and alternative methods of voting, the remaining 3% of voters are in no way

burdened, much less unduly burdened. 22         The DOJ’s conclusory allegations


22  See Georgia Voter Identification Requirements, Ga. Sec’y of State,
bit.ly/3hNVXGd; see also Special Committee (Feb 18, 2021), 14:21-14:37,
bit.ly/2UPKehk; see also Scott Detrow, Georgia Elections Official Responds to
Bills that Would Make Voting Harder, NPR (Mar. 9, 2021), available at
n.pr/3rmfbpI.
                                                                                  16
        Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 23 of 33




regarding verification are unsupported by plausible facts and are, therefore,

legally insufficient.

              c) Prohibition on providing free food and drinks in voter line.

        Perhaps the DOJ’s silliest challenge is its claim that preventing political

partisans or other ideological groups from providing free food and drinks to voters

waiting in line 23 is racially discriminatory and violates the VRA. This rule, like

many of others like it around the country, applies equally to all racial groups and

prohibits partisan groups of all stripes from improperly using incentives, such as

providing food and drinks to voters standing in line, to either influence or harass

voters as they wait to vote.

        In apparent recognition that nothing in this provision has any racial

element to it, the DOJ alleges that the supposed denial of free outside food and

drinks disproportionately affects minorities because, according to the DOJ, those

voters often stand in much longer lines to vote. [ECF 1, Compl. at ¶ 75]. Even if

these allegations were assumed to be true, such minimal disparate impact is

simply insufficient to state a claim under Brnovich. 141 S. Ct. at 2338. And while

the DOJ’s position that, in essence, a state-wide ban on partisan provision of free

pizza and soda to voters waiting in line to vote is racial discrimination is absurd

on its face, it also ignores important aspects of the new law.


23   SB 202, § 33, ln. 1873-1875; 1887-1889.
                                                                                17
      Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 24 of 33




      First, SB 202 does not deprive voters of water since poll workers are still

allowed to set up self-service water, and citizens are free to bring their own food

and beverages with them to the polls. Additionally, even partisan and ideological

groups who wish to offer free food and drinks to voters are still allowed to do so

very near the polling site, just not to individuals actually standing in line to vote.24

      Second, the actual issue here – long waits to vote – is already specifically

addressed by SB 202. The law encourages people to vote in their proper precinct

and imposes a new requirement that polling locations measure wait times and

make real-time adjustments as needed to alleviate long lines. 25 In short, the

DOJ’s challenge to this provision is much ado about nothing.

      3.     Strong State Interests Support SB 202.

      In addition to assessing a voting rule in the context of the state’s entire

voting system, Brnovich also instructs courts to examine the state interests

underlying the election reforms. Election “[r]ules that are supported by strong

state interests are less likely to violate §2 [and] [o]ne strong and entirely

legitimate state interest is the prevention of fraud.” Brnovich, 141 S. Ct. at 2340.

      In § 2 of SB 202, the Georgia Legislature went to great lengths to articulate

the important state interests that SB 202 addresses. Those state interests are to



24 SB 202, § 33, ln. 1878-1883.
25 SB 202, §18, ln. 721-734; §34, ln. 1902-1907 (2021).

                                                                                     18
      Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 25 of 33




“boost voter confidence”; “streamline … elections” by promoting “uniformity”;

“reduce the burden on election officials”; prevent “improper interference, political

pressure, or intimidation”; and make it “hard to cheat.” SB 202, §2. These are all

legitimate state interests that justify reasonable, non-discriminatory burdens on

voters, Brnovich, 141 S. Ct. at 2321; Crawford, 553 U.S. at 191-197, There is,

therefore, a strong presumption of their legality that the DOJ’s conclusory

complaint has not remotely begun to impugn. Brnovich,141 S. Ct. at 2339-40.

      4.    The Totality of the Circumstances Establishes That Voting Remains
            Equally Open Under SB 202.

      The VRA § 2 analysis also “requires consideration of ‘the totality of

circumstances.’ Any circumstance that has a logical bearing on whether voting is

‘equally open’ and affords equal ‘opportunity’ may be considered.” Brnovich, 141

S. Ct. at 2338. DOJ’s approach, which carves out for scrutiny only seven of

SB 202’s measures and then alleges that those seven provisions, viewed in

isolation, have discriminatory impact, is a misapplication of the law. Instead, the

proper analysis views Georgia’s “entire system of voting when assessing the

burden imposed by [the seven] challenged provision[s].” Id. at 2339.

      An examination of SB 202 in its entirety demonstrates conclusively that the

burden imposed upon Georgian voters is minimal, with many of the reforms

reducing burdens that existed in past elections. Such reforms include setting a

minimum number of hours that polls must be open in advance of elections (at
                                                                                 19
           Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 26 of 33




least eight, but up to twelve, hours per day), adding a required hour (from 9am-

4pm to 9am-5pm), adding an additional Saturday to the voting period with the

option to include Sundays, and reducing wait lines by requiring polling locations

to measure wait times and make necessary adjustments. 26 Clearly, these

reasonable reforms of SB 202 are designed to increase efficiency of elections and

increase voter participation for all citizens. The DOJ has not and cannot plausibly

allege that the totality of the circumstances arising from SB 202 has or will result

in the Georgia voting system not being equally open to all citizens. Its complaint,

therefore, fails to state a claim and should be dismissed.

     II.     THIS DOJ TEST CASE INVOLVES SERIOUS FEDERALISM AND
             SEPARATION OF POWERS PRINCIPLES WITH NATIONAL
             IMPLICATIONS.

           After the Supreme Court struck down Section 4 of the VRA’s preclearance

formula as unconstitutional in Shelby County, 27 opponents of election integrity

laws turned to Section 2 of the VRA to try to fill this void. 28 In Brnovich, the

Supreme Court clarified that Section 2 cannot be distorted to serve these

purposes, and yet this is precisely what the DOJ has attempted to do in this



26 SB 202, §28, p. 59-60, ln. 1499-1512 & §18, p. 29, ln. 721-734 (2021), available
at bit.ly/3wQIp0V.
27 Shelby Cnty., Ala. v. Holder, 570 U.S. 529 (2013).

28 Brief for States of Ohio, et al. as Amici Curiae, Brnovich v. DNC, No. 19-1257,

2020 WL 2999190, at *11 (S. Ct. 2021) (citing Daniel P. Tokaji, Applying Section
2 to the New Vote Denial, 50 HARV. C.R.-C.L. L. REV. 439, 440 (2015).
                                                                                 20
      Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 27 of 33




lawsuit. Whether the DOJ is allowed to proceed with its partisan prosecution and

usurpation of the sovereignty of the State of Georgia and the will of Georgia’s

citizens as expressed through their duly elected Legislature has important

national implications both in and beyond this case.

            A. The DOJ’s Lawsuit Is A Threat to Federalism.

      Through this suit, the DOJ seeks to unmoor Section 2 of the VRA from its

plain language and from constitutional restraints to centralize the power to

control the country’s voting rules in the federal government. In essence, the DOJ

seeks to use Section 2 to impose a new preclearance requirement that would force

States to demonstrate the legitimacy of their interests and their voting rules to

the DOJ’s satisfaction before the State can regulate its own electoral process. This

perversion of Section 2 is contrary to its plain language and unconstitutional.

      “[P]owers not delegated to the United States by the Constitution, nor

prohibited by it to the States, are reserved to the States respectively, or to the

people.” U.S. CONST. amend. X. This “allocation of powers in our federal system

preserves the integrity, dignity, and residual sovereignty of the States” and

“secures to citizens the liberties that derive from the diffusion of sovereign power.”

Shelby County, 570 U.S. at 543 (quotations omitted). “[T]he Framers of the

Constitution intended the States to keep for themselves, as provided in the Tenth

Amendment, the power to regulate elections,’” and “States have ‘broad powers to

                                                                                   21
      Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 28 of 33




determine the conditions under which the right of suffrage may be exercised.’” Id.

(citations omitted) (emphasis added))

      Applying Section 2 in this manner would also, as a practical matter,

transfer “much of the authority to regulate election procedures from the States to

the federal courts,” as it would invite, and perhaps require, the federal courts to

analyze state election laws against hypothetical scenarios, leaving the federal

court to decide which option is best. Brnovich, 141 S. Ct. at 2341. As Brnovich

made clear, this result would be a clear violation of Separation of Powers. Id.

      The DOJ’s attempted rewriting and expansion of Section 2 is contrary to

the statute’s language, to the Constitution, and it ignores the Supreme Court’s

clear rejection of this application of Section 2 in Brnovich.   This Court should

follow the Court’s guidance in Brnovich and dismiss the DOJ’s complaint.

            B. The DOJ Would Be Incentivized to Continue to Weaponize
               Civil Rights Laws and Divert Taxpayer Resources for
               Improper Political Ends.

      Several key facts suggest DOJ’s political, rather than legal, motivation in

filing this lawsuit against Georgia. First, on February 16, 2021, DOJ submitted

a letter to the Supreme Court regarding the Brnovich case. 29 In the letter, DOJ



29Letter from E. Kneedler, Deputy Solicitor General, to S. Harris, Clerk of Court
(Feb. 16, 2021), available at https://www.supremecourt.gov/DocketPDF/19/19-
1257/169119/20210216164922124_Letter%20-%2019-1257%20and%2019-
1258.pdf.
                                                                                  22
      Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 29 of 33




notified the Court that the brief previously filed by the DOJ under the Trump

administration no longer represented the views of the United States. Id. The

letter also stated that, although it no longer agreed with the reasoning in the

earlier brief, the United States agreed with the conclusion that neither of the two

Arizona voting measures at issue in Brnovich violated VRA § 2.

      Given the similarities of the challenged Arizona laws to the challenged

Georgia rules, it is virtually impossible to reconcile the DOJ’s official position in

Brnovich with its lawsuit against Georgia. This is especially true because the

Georgia rule is less burdensome than the Arizona rule that DOJ conceded was not

a violation of the civil rights law just four months ago and that the Supreme Court

just upheld in Brnovich. Under SB 202, if a voter casts a provisional ballot in the

wrong precinct after 5 p.m., that vote can still be counted; under the Arizona law,

it will not. This logically inconsistent and abrupt change in the DOJ’s position

strongly suggests that its challenge to SB 202 has more to do with prevailing

political winds than civil rights enforcement.

      DOJ’s decision to sue only Georgia when there are multiple Democrat-

majority states with the same/similar election rules 30 also suggests a political

motive. If the DOJ truly believes that these rules violate civil rights, why has it



30Such states include Connecticut, New York, Rhode Island, and of course,
Delaware, the President’s home state.
                                                                                  23
      Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 30 of 33




selectively only challenged the rules in the Republican State of Georgia? The

unfortunate but seemingly inevitable answer is improper political gamesmanship.

      President Biden’s comments less than 24 hours after Governor Kemp signed

SB 202 into law serve only to exacerbate these concerns. The White House

released an official statement describing SB 202 as “Jim Crow in the 21st

Century,” 31 a completely false 32 and insulting comparison to pre-civil rights

movement voting restrictions (imposed, incidentally, by Democrats) that

prevented people of color from voting in the South. Id. President Biden, of course,

is the head of the Executive Branch, and the DOJ is an Executive Agency.

      Justice is supposed to be blind, and citizens are entitled to an impartial,

apolitical Department of Justice. All indicators are that the DOJ is not operating

impartially or apolitically in this case; instead, it is being misused, and it is

misusing the law, for purely partisan ends. Dismissal of this meritless suit will

send a clear message to the DOJ and politicians of both parties that such obvious

abuse of power is improper and will not be tolerated by the courts.




31 Statement by President Biden on the Attack on the Right to Vote in Georgia,
White House Briefing Room (Mar. 26, 2021), bit.ly/3rjJUUn.
32 Even the Washington Post gave the President four “Pinocchio’s” for the blatant

falsity of his statement, available at https://www.aol.com/news/wapo-fact-
checkers-slam-biden-153036411.html.
                                                                                24
     Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 31 of 33




                                  CONCLUSION
     For the foregoing reasons, FGA respectfully urges the Court to dismiss the

DOJ’s lawsuit with prejudice.

                                Respectfully submitted,

                                PIERSON LAW LLC

                                /s/ Holly A. Pierson
                                Holly A. Pierson, Georgia Bar No. 579655
                                3127 Maple Drive NE
                                Atlanta, GA 30305
                                Telephone: (404) 353-2316
                                Facsimile: (470) 729-7018
                                Email: hpierson@piersonlawllc.com

                                /s/ Chase Martin
                                Chase Martin, ME Bar #005358
                                Foundation for Government Accountability (FGA)
                                15275 Collier Blvd., Suite 201
                                Naples, FL 34119
                                (239) 244-8808
                                Chase@TheFGA.org

                                *pro hac vice pending*

                                /s/ Stewart L. Whitson
                                Stewart L. Whitson, MN Bar #0391405
                                Foundation for Government Accountability (FGA)
                                15275 Collier Blvd., Suite 201
                                Naples, FL 34119
                                (239) 244-8808
                                Stewart@TheFGA.org

                                *pro hac vice pending*




                                                                             25
    Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 32 of 33




                        CERTIFICATE OF SERVICE


      I hereby certify that on this 5th day of August, 2021, I electronically

filed a true and correct copy of the foregoing BRIEF OF THE FOUNDATION

FOR GOVERNMENT ACCOUNTABILITY AS AMICUS CURIAE with the

Clerk of the Court usingthe CM/ECF system, which will send notification of

such filing to all counsel of record.

      Respectfully submitted this 5th day of August, 2021


                                         /s/Holly Pierson
                                         GA State Bar 579655




                                                                            26
     Case 1:21-cv-02575-JPB Document 48-1 Filed 08/05/21 Page 33 of 33




                      CERTIFICATE OF COMPLIANCE

      I verify that the foregoing brief has been prepared in Century Schoolbook

13 font in compliance with Local Rule 5.1.

                                    /s/ Holly A. Pierson
                                    Holly A. Pierson
                                    Georgia Bar No. 579655
                                    PIERSON LAW LLC
                                    3127 Maple Drive NE
                                    Atlanta, GA 30305
                                    Telephone: 404.353.2316
                                    hpierson@piersonlawlllc.com




                                                                             27
